RESOLUCIÓN
Durante los días 2 y 3 de mayo de 2002 se celebró en Puerto Rico la Vigésimasegunda Conferencia Judicial de Puerto Rico simultáneamente con el Primer Congreso de Acceso a la Justicia en Puerto Rico.
Uno de los tópicos discutidos por el plenario de dicha Conferencia fue la obligación que le impone a los abogados el Canon 1 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, sobre la representación de oficio en los procedimientos de naturaleza penal en aquellas causas en que, por razón *179de indigencia, el acusado no pueda contratar una represen-tación profesional que le asista o que, por motivo de con-flicto, no pueda ser representado por la Sociedad para Asis-tencia Legal de Puerto Rico.
En junio de 1998, el Tribunal Supremo de Puerto Rico estableció un sistema de asignación de abogados y aboga-das de oficio para tales procedimientos. Se promulgó el Re-glamento para la Asignación de Abogados y Abogadas de Oficio en Procedimientos de Naturaleza Penal con dicho propósito.
Transcurridos cuatro años desde su implantación sin que la Rama Judicial haya efectuado una evaluación de la efectividad del sistema, existen muy pocos datos sobre las designaciones de oficio hechas en virtud del Reglamento. Durante la referida sesión plenaria se comprobó la necesi-dad de una evaluación total de dicho sistema dentro del más breve término posible.
En virtud de ello, este Tribunal resuelve crear un comité para estudiar la implantación del mencionado Reglamento para la Asignación de Abogados y Abogadas de Oficio en Procedimientos de Naturaleza Penal, así como todo el as-pecto relacionado con la representación legal de los indi-gentes en los procedimientos de esta naturaleza. Para ello, dicho comité recopilará toda la información que sea perti-nente a dicha evaluación, realizará un análisis de la ella y rendirá un informe a este Tribunal, el cual contendrá los hallazgos resultantes de dicho estudio y evaluación, sus conclusiones y sus recomendaciones a los fines antes mencionados. Este Comité estará compuesto por las perso-nas siguientes:
1. Hon. Dolores Rodríguez de Oronoz, Presidenta
2. Ledo. Luis F. Camacho Botet
3. Ledo. Federico Rentas Rodríguez
4. Ledo. Arturo Luis Dávila Toro
5. Hon. Carlos Rivera Martínez
*1806. Hon. Carlos A. Cabán García
7. Prof. Efrén Rivera Ramos
8. Hon. Lirio Bernal Sánchez
9. Ledo. José A. Andréu Fuentes
10. Hon. Pedro G. Goyco Amador
Este Comité estará apoyado por la Oficina de Adminis-tración de los Tribunales y su Directora, quien queda fa-cultada para contratar todo el personal técnico, adminis-trativo y clerical necesario para el descargo de la encomienda.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
Los Jueces Asociados Señores Fuster Berlin-geri y Rivera Pérez no intervinieron.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo